DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 13 September 2022 is acknowledged.  Claims 6-10 are withdrawn from consideration.

Claim Objections
Claim 3 is objected to because of the following informalities:  At line 2 of the claim, “puffier” should read “purifier”.  Appropriate correction is required.

Claim Interpretation
	Section 2111.04(II) of the MPEP states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	In accordance with the above guidance, the following limitations of claim 1 are considered contingent limitations within a method claim, and are thus not accorded patentable weight:


if the cumulative particle loading is greater than the maximum particle loading, then indicating through the user interface that the filter should be changed:

if the cumulative particle loading is less than the maximum particle loading, (a) calculating the days of life of the filter remaining; (b) calculating a drop in the clean air delivery rate; and/or (c) calculating a filter state as the drop in clean air delivery rate divided the clean air delivery rate of a new filter.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “calculating a cumulative particle loading on the filter.”  However, the disclosure fails to teach how such calculation is performed.  (Note further that the claim simply recites that the cumulative particle load is calculated, but does not tie that calculation to any of the preceding operations or parameters of the claim.)
Claims 2-5 are rejected since they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user interface" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are also rejected since they depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2005/0247194 A1) in view of Dameno et al. (US 2021/0207833 A1).
	As per claim 1, Kang et al. disclose a method  to predict the lifespan of an air filter (Abstract, lines 5-6; etc.) comprising the steps of: periodically calculating a pressure drop across a fan (para. 0023-0027 re. calculation of pressure drop across fan; paras. 0028-0029, 0036 and Figs. 3-5 re periodic calculation of pressure drop to determine filter resistance c1) to drive air through the air filter (Fig. 1; etc.);  and calculating an average pressure drop from stored static pressure drop information (paras. 0009, 0031-0032; 0039-0041 re. calculating mean of resistance, which is a function of calculated pressure drop information stored over time).  Kang et al. further disclose calculating a cumulative particle loading on the filter (calculated resistance of the system provides approximation of filter resistance due to particle buildup (paras. 0027-0029; etc.)); and comparing the cumulative particle loading with a pre-determined maximum particle loading for the filter (para. 0033, lines 1-2 re. comparison to detection threshold to determine if filter is clogged); and storing the detection statistics on a regular basis (para. 0083, lines 11-13 re combining and gathering information to build the statistical database).  
Kang et al. do not teach calculating the pressure drop based on one pressure sensor is located on an intake side of the fan and one pressure sensor is located on an outflow side of the fan, and the static pressure drop is calculated from measurements obtained by the pressure sensors.  However, the concept of using inflow and outflow pressure sensors to measure pressure drop is generally old and known in the art. Dameno et al. for example teach inflow and outflow sensors to determine pressure drop across an air filter (para. 0099).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use such sensed vales as a means for determining the pressure drop in the system of Kang et al. for the purpose of the simplicity and direct reading that such sensing provides.	
Kang et al. also do not teach the regular storing of the static pressure drop being done on a daily basis.  Dameno et al. teach tracking air filter contamination level data (including pressure difference) based different date stamps (paras. 0036, 0078, 0087, 0099, etc.).  It is considered a simple matter that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform that date-based tracking daily as a simple data collection expedient for obtaining regular and frequent data in order to be able to perform robust statistical analysis.
	As discussed above under Claim Interpretation regarding contingent limitations, the following limitations are not accorded patentable weight:

if the cumulative particle loading is greater than the maximum particle loading, then indicating through the user interface that the filter should be changed:
if the cumulative particle loading is less than the maximum particle loading, (a) calculating the days of life of the filter remaining; (b) calculating a drop in the clean air delivery rate; and/or (c) calculating a filter state as the drop in clean air delivery rate divided the clean air delivery rate of a new filter.

Nevertheless, for purposes of compact prosecution, it is noted that Kang et al. further discloses: 
if the cumulative particle loading is greater than the maximum particle loading, then indicating through the user interface that the filter should be changed (para. 0083, lines 5-8 (note that an alarm is implicitly a user interface in that it provides a signal to the user that the filter should be changed; see rejection of claim 3 below regarding Grider et al. teaching a full user interface)):
if the cumulative particle loading is less than the maximum particle loading, (a) calculating the days of life of the filter remaining (Abstract; paras. 0007, 0009-0010, 0030, 0035-0038, 0041, 0051).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2005/0247194 A1) in view of Dameno et al. (US 2021/0207833 A1), and further in view of Grider et al. (US 2014/0260996 A1).
	As per claim 2, while the filter of Kang et al. implicitly purifies the air by removing dust and other particles, Kang et al. do not explicitly teach the device being an air purifier.  Grider et al. teach an air purifier utilizing air filters, and wherein air pressure differential is measured across the fan and filters (paras. 0022, 0153-0154, 0163, 0165, 0251, 0253, 0298, 0313, 0323; claim 5).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the filter monitoring method of Kang et al. within an air purifier such as Grider et al. using the already existing pressure sensors of Grider et al. for the same general purpose of monitoring proper filter functioning and predicting when a filter must be replaced.
	As per claim 3, while Kang et al. teach an alarm which provides a signal to the user that the filter should be changed, it does not explicitly teach a user interface.  Grider et al. teach wherein the air purifier further comprises a user interface (control panel 2160)  that displays filter fault (2164) and status indicators (2165 and 2166) (Figs. 12B and 25).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a full user interface with the system of Kang et al. for the same purpose of allowing a user to view and monitor system operating parameters.
	As per claim 4, Kang et al. do not teach the filter state on the user interface.  Grider et al.
further teach including displaying the filter state (2165 and 2166) on the user interface 2164 (Figs. 12B and 25).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide these parameters on a display within the system of Kang et al. for the same purpose of allowing a user to view and monitor the filter operation.
	As per claim 5, Kang et al. disclose estimating the remaining life of a filter (Abstract; paras. 0007, 0009-0010, 0030, 0035-0038, 0041, 0051), although does not display the information.  Grider et al. teach displaying filter parameters (2165, 2166) on a user interface 2160.   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also provide the remaining life on a display within the system of Kang et al. for the same purpose of allowing a user to view and monitor the filter status, and further since Kang et al. already calculates this parameter.  While Kang et al. do not explicitly teach the remaining life being determined in terms of number of days, such is considered a simple expedient to one of ordinary skill in the art at the time of the effective filing date as simply a particular time unit for the purpose of counting the time remaining. 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Orangkhadivi (US 2017/0098230 A1) teaches an electronic and mechanical records and notification system for air filters.
Ter Horst et al. (US 2013/0103352 A1) teach a system for optimizing selection of an air filter.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763